DISMISS; and Opinion Filed August 20, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00580-CV

              IN THE INTEREST OF A.M.S., C.J.S. AND M.Y.S., CHILDREN

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-10-05017

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
       The clerk’s record in this case is past due. By letter dated July 18, 2019, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide written verification he had paid or made arrangements to pay for

the clerk’s record or to provide written documentation he had been found entitled to proceed

without payment of costs within ten days. We cautioned appellant that failure to do so would

result in the dismissal of this appeal without further notice. To date, appellant has not paid the

filing fee, provided the required documentation or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).



                                                    /Bill Pedersen, III/
190580F.P05                                         BILL PEDERSEN, III
                                                    JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF A.M.S., C.J.S.                 On Appeal from the 254th Judicial District
 AND M.Y.S., CHILDREN                              Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-10-05017.
 No. 05-19-00580-CV                                Opinion delivered by Justice Pedersen, III,
                                                   Justices Whitehill and Partida-Kipness
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 20th day of August, 2019.




                                             –2–